

PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is made and entered into as of
October 1, 2008 by and among each of the undersigned pledgors (each,
individually a “Pledgor” and, collectively, the “Pledgors”), GENERAL FINANCE
CORPORATION, a Delaware corporation (“Parent”), and GFN NORTH AMERICA CORP., a
Delaware corporation (“Sub” and collectively with Parent, the “Buyers”).
 
W I T N E S S E T&am p ;#1 60;H:
 
WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) dated July 22, 2008 by and among Buyers, PAC-VAN, INC., an Indiana
corporation (“Pac-Van”), MOBILE OFFICE ACQUISITION CORP., a Delaware corporation
(“MOAC”) and the Pledgors, MOAC has been merged with and into Sub (the
“Merger”), and each Pledgor will receive the shares of common stock of Parent
set forth on Schedule I hereto (as to each Pledgor, the “Pledged Shares”), other
shares of common stock of Parent not subject to this Agreement and other
consideration in exchange for their stock in MOAC;


WHEREAS, the Merger Agreement requires that each Pledgor pledge the Pledged
Shares in favor of Buyers to secure the payment of the indemnification
obligations of such Pledgor under Article 7 of the Merger Agreement; and
 
WHEREAS, Buyers have required, as a condition to entering into the Merger
Agreement, that Pledgors (i) pledge to Buyers, and grant to Buyers a security
interest in, the Pledged Collateral (as defined herein) and (ii) execute and
deliver this Pledge Agreement in order to secure the payment by each Pledgor of
its Secured Obligations.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the premises and in order to induce Buyers to
enter into the Merger Agreement, each Pledgor hereby agrees with Buyers as
follows:
 
SECTION 1 Defined Terms. The following terms shall have the following respective
meanings:
 
“Additional Shares” has the meaning specified in Section 8(b) hereof.


“Pledged Collateral” has the meaning specified in Section 2 hereof.


“Pledged Shares” has the meaning specified in the recitals hereof.


“Secured Obligations” has the meaning specified in Section 2 hereof.


“Securities Act” has the meaning specified in Section 12 hereof.


“UCC” has the meaning specified in Section 3 hereof.
 

--------------------------------------------------------------------------------


 
All other capitalized terms used herein and not otherwise defined herein shall
have the meanings given in the Merger Agreement, or, if not defined therein, the
meanings set forth in the UCC, except where the context otherwise requires.


SECTION 2 Pledge. Each Pledgor hereby pledges to Buyers, for their benefit, and
grants to each Buyer, for their benefit, a continuing first priority and
perfected security interest in, its right, title and interest in and to the
following (collectively, the “Pledged Collateral”):
 
(a) the Pledged Shares of such Pledgor, the Additional Shares applicable to such
Pledgor's Pledged Shares and any certificates representing the Pledged Shares of
such Pledgor and/or the Additional Shares applicable to such Pledgor's Pledged
Shares; and
 
(b) the proceeds (equal to $7.50 per share) of any sale of the Pledged Shares of
such Pledgor and/or the Additional Shares applicable to such Pledgor's Pledged
Shares.
 
SECTION 3 Security For Obligations. As to each Pledgor, this Pledge Agreement
secures, and the Pledged Collateral of such Pledgor is collateral security for,
the prompt payment in full when due of all Losses (as defined in the Merger
Agreement) payable to Buyers from such Pledgor now or hereafter existing under
Article 7 of the Merger Agreement and all amendments, extensions or renewals
thereof (all such obligations under Article 7 of the Merger Agreement being
collectively referred to herein as the “Secured Obligations”). Cancellation of
shares included in the Pledged Collateral shall be done solely in accordance
with Section 7.3 of the Merger Agreement. If a Pledgor pays a Secured Obligation
in cash in lieu of permitting Buyers to retain Pledged Shares as payment of such
Secured Obligation, the number of shares included in the Pledged Collateral
(assuming a $7.50 value per share) equal to the cash payment made by such
Pledgor shall no longer be pledged to Buyers and Buyers shall promptly deliver
to such Pledgor the certificates for such shares with the legend relating to
this Pledge Agreement removed therefrom.
 
SECTION 4 Delivery Of Pledged Collateral. All certificates or instruments
representing or evidencing the Pledged Collateral shall be delivered to and held
by or on behalf of the Buyers pursuant hereto. Such certificates or instruments
shall be in suitable form for transfer by delivery, or shall be accompanied by
instruments of transfer or assignment in blank (or such other documents or
agreements necessary to give Buyers “control” within the meaning of the UCC (as
defined below)), all in form and substance reasonably satisfactory to Buyers.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Delaware or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests in the Pledged Collateral; provided, that to the extent that
the UCC is used to define any term herein or in any other documents and such
term is defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern.
 
SECTION 5 Representations And Warranties. Each Pledgor represents and warrants
as to the Pledged Collateral pledged by it as follows:
 
(a) Such Pledgor is the legal and beneficial owner of the Pledged Collateral
pledged by it, free and clear of any Lien on the Pledged Collateral.
 
2

--------------------------------------------------------------------------------


 
(b) Upon the delivery to Buyers of the Pledged Collateral pledged by such
Pledgor and the filing of a UCC-1 financing statement, the pledge of such
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority Lien in such Pledged Collateral securing the payment of
such Pledgor’s Secured Obligations for the benefit of Buyers.
 
(c) No authorization, approval, or other action by, and no notice to or filing
with, any Governmental Authority is required either for the pledge by such
Pledgor of Pledged Collateral pursuant to this Pledge Agreement or for the
execution, delivery or performance of this Pledge Agreement by such Pledgor.
 
(d) Such Pledgor has full power and authority to enter into this Pledge
Agreement and has the right to pledge and grant a security interest in the
Pledged Shares pledged by it and the other Pledged Collateral pledged by it, in
each case as provided by this Pledge Agreement.
 
(e) This Pledge Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other laws affecting the rights and remedies of creditors generally and by
general equitable principles.
 
SECTION 6 Further Assurances. Each Pledgor agrees that at any time and from time
to time, at its expense, it will promptly execute and deliver, or cause to be
executed and delivered, all stock powers, assignments, acknowledgments,
financing statements, instruments and documents and take all further action, at
the Buyers’ request, that Buyers reasonably deem necessary or advisable in order
to perfect any security interest granted or purported to be granted hereby or to
enable Buyers to exercise and enforce their rights and remedies hereunder with
respect to any Pledged Collateral pledged by such Pledgor and to carry out the
provisions and purposes hereof. Each Pledgor will, promptly upon request,
provide to Buyers all information and evidence it may reasonably request
concerning the Pledged Collateral pledged by such Pledgor to enable Buyers to
enforce the provisions of this Pledge Agreement.
 
SECTION 7 Voting Rights; Sale Proceeds.
 
(a) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Shares pledged by such Pledgor or
any part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement; provided, however, that no Pledgor shall exercise or shall refrain
from exercising any such right if such action or inaction could reasonably be
expected to adversely affect the validity, priority or perfection of the
security interests granted hereunder or would otherwise be inconsistent with or
violate any provisions of this Pledge Agreement.
 
(b) Any and all cash or other proceeds (equal to $7.50 per share) paid, payable
or otherwise distributed in redemption of, or in exchange for, any Pledged
Shares, shall in each case be delivered forthwith to an escrow agent pursuant to
an escrow agreement, both of which shall be mutually satisfactory to the selling
Pledgor and Buyers to hold as Pledged Collateral and shall, if received by a
Pledgor, be received in trust for the benefit of the Buyers, be segregated from
the other property or funds of such Pledgor, and be forthwith delivered to such
escrow as Pledged Collateral in the same form as so received (with any necessary
or requested endorsement). The selling Pledgors shall bear all fees and costs of
such escrow. Any amounts received paid, payable or otherwise distributed in
redemption of, or in exchange for, any Pledged Shares in excess of $7.50 per
share shall be retained by the selling Pledgor and shall not be subject to this
Agreement in any manner.
 
3

--------------------------------------------------------------------------------


 
SECTION 8 Transfers And Other Liens; Additional Shares.
 
(a) Each Pledgor agrees that it will not (i) sell or otherwise dispose of, or
grant any option with respect to, any of the Pledged Collateral unless the
proceeds of such sale up to $7.50 per share are delivered to escrow pursuant to
Section 6(b) and such sale is made in accordance with the Stockholders Agreement
of even date herewith among Pledgors, Parent and other persons named therein;
(ii) create or permit to exist any Lien upon or with respect to any of the
Pledged Collateral, except for the security interest granted under this Pledge
Agreement; or (iii) enter into any agreement or understanding that purports to
or may restrict or inhibit Buyers’ rights or remedies hereunder, including,
without limitation, Buyers’ right to retain the Pledged Collateral. In
connection with any sale of the Pledged Collateral in accordance with clause (i)
of this subsection, Buyers shall deliver to the selling Pledgor the certificates
for the Pledged Collateral being sold.
 
(b) Each Pledgor agrees that it will deliver to Buyers hereunder, promptly upon
its acquisition thereof, any and all additional shares of stock received as a
result of a split or subdivision of such Pledgor’s Pledged Shares (“Additional
Shares”).
 
SECTION 9 Buyers May Perform. If any Pledgor fails to perform any agreement
contained herein, either Buyer may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Buyers incurred in connection
therewith shall be payable by such Pledgor.
 
SECTION 10 No Assumption Of Duties; Reasonable Care. The rights and powers
granted to Buyers hereunder are being granted in order to preserve and protect
Buyers’ security interest in and to the Pledged Collateral granted hereby and
shall not be interpreted to, and shall not, impose any duties on Buyers in
connection therewith except the duty to exercise reasonable care in the custody
and preservation of the Pledged Collateral in its possession. Buyers shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially equal to that which Buyers accords its own property, it
being understood that Buyers shall not have any responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not Buyers have or are deemed to have knowledge of such matters or (ii)
taking any necessary steps to preserve rights against any parties with respect
to any Pledged Collateral.
 
SECTION 11 Subsequent Changes Affecting Pledged Collateral. Each Pledgor
represents to Buyers that it has made its own arrangements for keeping informed
of changes or potential changes affecting the Pledged Collateral (including, but
not limited to, rights to convert, rights to subscribe, payment of dividends,
payments of interest and/or principal, reorganization or other exchanges, tender
offers and voting rights), and each Pledgor agrees that Buyers shall have no
responsibility or liability for informing such Pledgor hereunder of any such
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.
 
4

--------------------------------------------------------------------------------


 
SECTION 12 Remedies Upon Default. If a Pledgor shall have failed to pay a
Secured Obligation of such Pledgor under Article 7 of the Merger Agreement and
such failure shall be continuing, the Pledged Shares of such Pledgor in the
amount of such Secured Obligation (assuming a per share price of $7.50) shall be
cancelled in accordance with the Merger Agreement.
 
SECTION 13 Attorney’s Fees. The prevailing party(ies) in any litigation,
arbitration, bankruptcy, insolvency or other proceeding (the "Proceeding")
relating to the enforcement or interpretation of this Agreement may recover from
the unsuccessful party(ies) all costs, and actual attorney's fees (including
expert witness and other consultants' fees and costs) relating to or arising out
of (a) the Proceeding (whether or not the Proceeding proceeds to judgment), and
(b) any post-judgment or post-award proceeding including one to enforce or
collect any judgment or award resulting from the Proceeding. All such judgments
and awards will contain a specific provision for the recovery of all such
subsequently incurred costs, expenses, and actual attorney's fees.
 
SECTION 14 Security Interest Absolute. All rights of Buyers and the security
interests hereunder, and all obligations of the Pledgors hereunder, shall be
absolute and unconditional irrespective of, and unaffected by any exchange,
surrender, release or non-perfection of any other collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the Secured Obligations.
 
SECTION 15 Miscellaneous Provisions.
 
Section 15.1 Notices.  All notices, approvals, consents or other communications
required or desired to be given hereunder shall be in the form and manner, and
delivered to the Pledgors (or any of them) and to the Buyers and to any other
courtesy copy addressees, at their respective addresses set forth in Section 9.3
of the Merger Agreement.
 
Section 15.2 Headings.  The headings in this Pledge Agreement are for purposes
of reference only and shall not affect the meaning or construction of any
provision of this Pledge Agreement.
 
Section 15.3 Severability. The provisions of this Pledge Agreement are
severable, and if any clause or provision shall be held invalid, illegal or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect in that jurisdiction only such clause or
provision, or part thereof, and shall not in any manner affect such clause or
provision in any other jurisdiction or any other clause or provision of this
Pledge Agreement in any jurisdiction.
 
Section 15.4 Amendments, Waivers and Consents.  Any amendment of this Pledge
Agreement shall not be effective unless the same shall be in writing and signed
by Buyers and the Pledgors affected by such amendment. Any waiver of any
provision of this Pledge Agreement and any consent to any departure by the
Pledgors from any provision of this Pledge Agreement shall not be effective
unless the same shall be in writing and signed by the waiving party and then
such amendment or waiver shall be effective only in the specific instance and
for the specific purposes for which given.
 
5

--------------------------------------------------------------------------------


 
Section 15.5 Interpretation of Agreement.  Time is of the essence in each
provision of this Pledge Agreement of which time is an element. To the extent a
term or provision of this Pledge Agreement conflicts with the Merger Agreement
and is not dealt with herein with more specificity, the Merger Agreement shall
control with respect to the subject matter of such term or provision. Acceptance
of or acquiescence in a course of performance rendered under this Pledge
Agreement shall not be relevant in determining the meaning of this Pledge
Agreement even though the accepting or acquiescing party had knowledge of the
nature of the performance and opportunity for objection.
 
Section 15.6 Continuing Security Interest; Transfer of Notes and Secured
Obligations. This Pledge Agreement shall create a continuing security interest
in the Pledged Collateral and shall (i) remain in full force and effect until
full and final payment (including after twenty (20) months after the Closing
Date) of the Secured Obligations, (ii) be binding upon each Pledgor, its
successors, transferees and assigns and (iii) inure, together with the rights
and remedies of Buyers hereunder, to the benefit of the successors, transferees
and assigns of Buyers.
 
Section 15.7 Reinstatement. To the maximum extent permitted by law, this Pledge
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any amount received by Buyers in respect of the Secured
Obligations is rescinded or must otherwise be restored or returned by Buyers
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Pledgor or any other Person or upon the appointment of any receiver,
intervenor, conservator, trustee or similar official for any Pledgor or any
other Person or any substantial part of its assets, or otherwise, all as though
such payments had not been made.
 
Section 15.8 Survival of Provisions.  All representations, warranties and
covenants of the Pledgors contained herein shall survive the execution and
delivery of this Pledge Agreement, and shall terminate upon the termination
hereof.
 
Section 15.9 Authority of Buyers. Buyers shall have and be entitled to exercise
all powers hereunder which are specifically granted to Buyers by the terms
hereof, together with such powers as are reasonably incident thereto. Buyers may
perform any of their duties hereunder or in connection with the Pledged
Collateral by or through agents or employees and shall be entitled to retain
counsel and to act in reliance upon the advice of counsel concerning all such
matters. Buyers and their directors, officers, employees, attorneys and agents
shall be entitled to rely on any communication, instrument or document
reasonably believed by it or them to be genuine and correct and to have been
signed or sent by the proper person or persons.
 
Section 15.10 Release; Termination of Agreement.  This Pledge Agreement shall
terminate on the third anniversary of the date hereof (the "Termination Date");
provided, however, if indemnification claims are pending on the Termination Date
under Section 7.2(a) of the Merger Agreement, then this Pledge Agreement shall
terminate on the date on which such pending indemnification claims are paid in
accordance with Article 7 of the Merger Agreement. At such termination date,
Buyers shall, at the request and expense of Buyers, reassign and redeliver to
each Pledgor all of the Pledged Collateral pledged by such Pledgor hereunder
without any legend referencing this Pledge Agreement which has not been retained
or applied by Buyers in accordance with the terms hereof. Such reassignment and
redelivery shall be without warranty by or recourse to Buyers, except as to the
absence of any prior assignments by Buyers of their interest in the Pledged
Collateral, and shall be at the expense of Buyers.
 
6

--------------------------------------------------------------------------------


 
Section 15.11 Counterparts.  This Pledge Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which, when so executed and delivered, shall be deemed an original but
all of which shall together constitute one and the same agreement.
 
Section 15.12 Governing Law; Arbitration; Jury Trial Waiver.
 
(a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE (AS OPPOSED TO THE CONFLICT-OF-LAWS PROVISIONS); PROVIDED THAT ISSUES
WITH RESPECT TO CREATION, PERFECTION OR ENFORCEMENT OF LIENS UNDER ARTICLE 9 OF
THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH
IN ARTICLE 9 OF THE UCC OF THE STATE OF DELAWARE; PROVIDED THAT BUYERS AND THE
PLEDGORS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
(b) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, ANY
CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES, ARISING OUT OF OR RELATING TO
THIS PLEDGE AGREEMENT, SHALL BE DETERMINED BY BINDING ARBITRATION PURSUANT TO
THE TERMS AND CONDITIONS OF SECTION 9.16 OF THE MERGER AGREEMENT, SUBJECT TO THE
EXCEPTIONS SET FORTH IN SECTION 9.16 OF THE MERGER AGREEMENT.
 
(c) No provision of Section 10.12(b) shall limit the right of Buyers to exercise
self-help remedies such as setoff, foreclosure against or sale of any personal
property collateral or security, or obtaining provisional or ancillary remedies
from a court of competent jurisdiction before, after, or during the pendency of
any arbitration or other proceeding. The exercise of a remedy does not waive the
right of either party to resort to arbitration.
 
Section 15.13 Waiver Of Jury Trial. SUBJECT TO THE PROVISIONS OF
SECTION 16.13(d), EACH PLEDGOR AND BUYER EACH IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS PLEDGE AGREEMENT, THE MERGER AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ASSIGNEE. EACH PLEDGOR AND BUYER AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS PLEDGE AGREEMENT OR THE MERGER AGREEMENT OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS PLEDGE AGREEMENT AND THE MERGER
AGREEMENT.
 
7

--------------------------------------------------------------------------------


 
Section 15.14 Limitation Of Liability. No Pledgor shall have any liability or
obligation for any covenant of, or breach hereof by, any other Pledgor. Without
limiting the generality of the foregoing, no Pledged Collateral pledged by a
Pledgor shall be security for any obligations of any other Pledgor. No claim may
be made by any party hereto against any other party hereto, or the affiliates,
directors, officers, officers, employees, or agents of such parties, for
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Pledge Agreement or the Merger Agreement, or any act, omission or event
occurring in connection therewith, and each party hereto hereby waives, releases
and agrees not to sue upon any claim for such punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
 
[SIGNATURE PAGES FOLLOW]
 
8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Pledgors and Buyers have each caused this Pledge Agreement
to be duly executed and delivered as of the date first above written.
 

 
BUYERS:
     
GENERAL FINANCE CORPORATION
       
By:
/s/ John O. Johnson    
Name: John O. Johnson
   
Title: Chief Operating Officer
     
GFN NORTH AMERICA CORP.
       
By:
/s/ Christopher A. Wilson    
Name: Christopher A. Wilson
   
Title: General Counsel

 
9

--------------------------------------------------------------------------------


 

 
PLEDGORS:
   
/s/ Ronald F. Valenta
   
Ronald F. Valenta
 

 
10

--------------------------------------------------------------------------------


 

  /s/ Ronald L. Havner, Jr.  
Ronald L. Havner, Jr., as Trustee of the Havner
Family Trust dated July 24, 1995

 
11

--------------------------------------------------------------------------------


 

 
D. E. SHAW LAMINAR PORTFOLIOS, L.L.C.
     
By:
/s/ Robert T. Ladd  
Name: Robert T. Ladd
 
Title: Authorized Secretary

 
12

--------------------------------------------------------------------------------


 

 
KAISER INVESTMENTS LIMITED
     
By:
/s/ Colin James  
Name: Colin James
 
Title: Director

 
13

--------------------------------------------------------------------------------




SCHEDULE I
 
14

--------------------------------------------------------------------------------


 
EXHIBIT A


PLEDGE AMENDMENT


This Pledge Amendment dated __________________ is delivered pursuant to
Section 8(c) of the Pledge Agreement referred to below. The undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge Agreement (the
“Pledge Agreement”) dated as of July 22, 2008 among the undersigned and General
Finance Corporation, a Delaware corporation (“Parent”), and GFN North America
Corp., a Delaware corporation (“Sub” and collectively with Parent, “Buyers”);
capitalized terms defined therein being used herein as therein defined and that
the shares and other instruments listed on this Pledge Amendment shall be deemed
to be part of the Pledged Collateral and shall secure all Secured Obligations of
the undersigned.



   
[PLEDGOR]_____________________________,
   
a ______________________________________________
         
Date:
   
By:
         
Name:
       
Title:
 

 
15

--------------------------------------------------------------------------------


 